*374Opinión disidente del
Juez Asociado Se. Wole,
con la cual ESTÁ CONFORME EL JüEZ ASOCIADO Sb. AlDREY.
Me parece que la opinión de la corte inferior debe haber dejado resuelto- este caso. Estoy conforme con esa opinión. La discusión en esta corte, sin embargo, giró sobre un campo mucho más ámplio y aunque la urgencia de otros casos no me permitirá tratar la cuestión más extensamente, es conveniente dejar archivada esta opinión disidente.
Si bien sostengo y trataré de demostrar que la teoría de la corte sentenciadora ha sido cambiada en este caso y que la demanda es insuficiente en tanto en cuanto se ha pretendido probar una ocupación peligrosa per se de acuerdo con la Ley Orgánica, consideraré primero si la ocupación aquí envuelta, era en efecto peligrosa. Que la ocupación fué peligrosa es, según entiendo, la razón" principal que sirve de base a la ma-yoría de esta corte.
Como aparece de la opinión de ambas cortes, el menor en este caso estaba empleado para atender a los bueyes y alimen-tarlos cuando descansaban y en recoger las cañas que se ca-yeran del carro en el camino. La ocupación del demandado era la transportación de cañas en carros de bueyes. La clase de trabajo que estaba obligado a hacer el menor es un inci-dente y no es distinto de la clase de trabajo que cualquier muchacho tendría que hacer en una plantación si estuviera empleado por un agricultor. Este trabajo es esencialmente una ocupación agrícola. Los jueces disidentes en este caso no tienen ninguna experiencia que les enseñe que las ocupacio-nes agrícolas son más peligrosas en Puerto Eico que en otros sitios, ni que es más peligroso seguir a un carro de bueyes que conduce cañas por los caminos de Puerto Eico, que lo sería en Louisiana, o en alguna otra comunidad agrícola.-
Uno está obligado a 'admitir que hay cierto peligro para un hombre o muchacho que va detrás de un carro en un ca-mino público, pero no puede ver que tal peligro convertiría en *375peligrosa la ocupación de conducir cañas. No hablo ahora de las mayores posibilidades de peligro para los muchachos en la carretera qne para los hombres, sino única y exclusiva-mente considerando la ocupación a qne estaba dedicado este muchacho. Para sostener la opinión de la mayoría de la corte en este caso al parecer se hacía necesario decir qne las obli-gaciones de este muchacho constituían una ocupación peli-grosa. Para sostener con éxito esta teoría, sería necesario decir que ir detrás de un carro de bueyes para recoger las cañas, o dar de comer a los bueyes, mientras descansan, es siempre una ocupación peligrosa.
Desde luego que hay peligros en las calles y caminos pú-blicos especialmente para los niños, pero sostengo qne los pe-ligros para un niño qne estaba empleado como éste, son menos, que los que habría para un mensajero en estos días en cual-quier ciudad de gran aglomeración de gente. Los peligros-de cruzar las calles dentro del fuerte tráfico de automóviles de casi todas las ciudades grandes y populosas me parecen considerablemente mayores no solamente para un muchacho,, sino también para un hombre. Decir que la ocupación de este-muchacho era inherentemente peligrosa es cierto únicamente en el sentido de que cualquier acto de andar por los caminos-o calles puede llegar a ser peligroso.
Una vez admitido que esa ocupación es inherentemente peli-grosa no estoy en desacuerdo alguno con los casos qne con-vertirían el empleo de un menor en una ocupación peligrosa, en negligencia per se. Gustosamente estoy de acuerdo con ese principio. Me inclino fuertemente a convenir con las de-cisiones de las cortes citadas en la opinión de la mayoría. La razón social o económica que sirve de fundamento a estas de-cisiones es indudablemente, que siempre es peligroso para los niños estar en una fábrica donde hay maquinaria peligrosa y que las cortes castigarán tales empleos prohibidos debido a la enorme y constante oportunidad de peligro para las per-sonas de tierna edad. Pero non constat que exista tal riesgo *376ya en los caminos o en las ocupaciones agrícolas. El riesgo de muerte o daño en uno u otro caso, es relativamente pe-queño, especialmente en contraste con una fábrica con maqui-naria peligrosa, tan atractiva para los niños.-
Aunque creo que estoy justificado, como ya be dicbo, al su-poner que la opinión de la mayoría descansa en el becbo de que la ocupación en la cual este menor estaba empleado era peligrosa inherentemente, y también en asumir que la corte se fundó en la Ley Orgánica más bien que en la ley No. 42 de 1913, sin embargo, examinaré de paso esa ley. Excepto en-su título, en toda esta ley no se bace mención alguna de las ocu-paciones peligrosas sino meramente de las ocupaciones lucra-tivas. Es probable que la idea originalmente fué considerar las ocupaciones peligrosas, pero en el proceso del proyecto en la legislatura se hizo que la ley comprendiera más casos de empleo que aquellos de ocupaciones peligrosas. En sus partes esenciales la ley es una ley escolar compulsoria en tanto concierne a menores. La prohibición de empleos se extiende únicamente a la época de escuela y a las horas de clase. No existe ninguna prohibición absoluta en el estatuto contra el empleo de menores en ocupaciones peligrosas, o si-quiera en ocupaciones lucrativas durante las vacaciones, o después de las horas de escuela. Tratar, por tanto, de apli-car la doctrina de negligencia per se a todas las ocupaciones lucrativas es dar una extensión que todavía no ha sido favo-recida por las cortes de los Estados Unidos. Las cortes no sostienen que sea negligencia per se el ocupar a los niños en ^ocupaciones no peligrosas.
Resolver este caso aplicando la Ley Orgánica, es variar la teoría de la corte sentenciadora. La única ley que fué invo-cada en la corte inferior, como se verá de la opinión y de los autos, es la ley No. 42 de 1913. Que la corte de apelación no variará la teoría de la corte sentenciadora no es doctrina nueva en esta corte. Torres v. Lothrop et al. 16 D. P. R. 180, Quintero v. Morales, 20 P. R. R. 303; Porto Rico Benevolent *377Society v. Municipality of Ponce, 824; Hernández v. Hernández, decidido en abril 2, 1923. Y véase también el caso de Torres Zayas v. Lothrop Luce & Co., 231 U.S. 171.
Los demandados nunca fueron apercibidos de que serían llamados a defender como no peligrosa per se la ocupación a que estaba dedicado el menor. La demanda no era sufi-ciente notificación en este sentido, según sostengo.
En cuanto a las demás cuestiones envueltas en los puntos planteados en este caso, me fundo en la opinión de la corte inferior, y estoy autorizado para decir que el Juez Asociado Sr. Aldrey está conforme con esta opinión disidente.